BOYD, Judge,
concurring in part and dissenting in part.
The decision of the district court conflicts with Washington v. State, 55 Fla. 194, 46 So. 417 (1908). The verdict should be given the effect that conforms to the jury’s intent. The jury returned a clear verdict that petitioner was guilty of robbery without a weapon, a felony of the second degree, punishable by a term of imprisonment not to exceed fifteen years. On the record before this Court, petitioner could not be sentenced as a principal to robbery with a deadly weapon because there is no judgment that such a robbery occurred.
I would affirm the judgment, but only as to the verdict finding petitioner guilty of the second degree felony. This cause should be remanded for modification of the judgment and sentence.
ADKINS and HATCHETT, JJ., concur.